 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 254,BuildingService EmployeesInternationalUnion, AFL-CIO,and Its BusinessAgent EldridgeBuffurnandUnitedBuilding Maintenance Corp.'and Lechmere Tire and Sales d/b/a LechmereSales. Cases 1-CC-503 and 1-CC-504October 24, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn August 7, 1967, Trial Examiner William WKapell issued his Decision in the above-entitledproceeding, finding that the Respondents had engagedin certain unfair labor practices alleged in the com-plaint and recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondents hadnot engaged in certain other alleged unfair laborpractices and recommendeddismissalthereof.Re-spondents and the General Counsel filed exceptionsto the Trial Examiner's Decision and briefs in supportthereof.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The National Labor Relations Board has reviewedthe rulings of the Trial Examiner made at the hearingand finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board hasconsidered the Trial Examiner's Decision, the excep-tions and beefs, and the entire record in this case, andhereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner to the extent theyare consistent with this Decision and Order, and forthe reasons elaborated herein.United Building Maintenance Corp., herein referredto as United,is engagedin providing rubbish removal,cleaning, and porter services for its customers. Re-spondent Union was engaged in a labor dispute withUnited and in furtherance of this dispute it picketedcertain locations where United performed services.Lechmere Sales, Brookline Hospital, and ChelseaHospitalwere picketed intermittently during theperiod of May 11 through May 26 of 1966. Thepicketing at Lechmere took place from 9 a.m. toabout 2 to 4 in the afternoon.' However, virtually allof the employees of United worked at Lechmereduring the hours of 9 p.m. through 1 a.m. The onlyUnited employee who worked at Lechmere during thehours of picketing was a day porter who was removedatthe request of Lechmere on the first day ofpicketing.The Respondent Union was informed ofthis removal, but continued to picket during the day.The record also reveals that on Saturday, May 14,1966, a day when the day porter was not scheduledto work, the pickets tripled in number and patrolledin such a manner that ingress and egress to and fromLechmere's entrance and parking lot were seriouslyimpaired.1.The Trial Examiner found that one object ofthe picketing at Lechmere and the Brookline andChelsea Hospitals was to force or require them tocease doing business with United, in violation ofSection 8(b)(4)(ii)(B) of the Act. We agree, but onlyinsofar as this finding applies to the Lechmeresituation.Since United's employees work on the premises ofUnited's customers, a common situs situation ispresented.Although picketing at such a situs isusually considered in the light of theMoore Dry Dockstandards," the Trial Examiner did not discuss therelevancyof these standards. At Lechmere, theRespondent did not comply with the standards ofMoore Dry Dock,due to the removal of the dayporter after the first day of picketing. Respondentsrely onBrownfield Electric Co.,145 NLRB 1163, inorder to show that the absence of primary employeesat the common situs during the picketing did notcreate a violation of theMoore Dry Dockrequirementthat the primary employer be engaged in his normalbusiness operations at the site. The rationale of theBrownfieldcasedoes not apply because of thescheduled and known absence of the day porterduring the times of the picketing.'Even if there had been literal compliance with thestandards ofMoore Dry Dock,the inference that the1The caption has been amended to reflect the correct name ofUnited Building MaintenanceCorp.,one of the Charging Parties herein.2 Respondents urge that the Trial Examiner's issuance of a decisionin this case after the lapse of a substantial period of time and his failuretodismiss the matter pursuant to an alleged settlement agreementconstitute a fatal lack of due process. We do not agree According to theTrial Examiner,amotion to approve withdrawal of the charges in thepresent case was prepared by the General Counsel and submitted tocounsel for the Respondents for his concurrence.However,the motionwas never made, apparently because Respondents'counsel failed to signand forward the motion.Thereafter,the Regional Directorwithdrew hisformal approval of the Charging Party's request to withdraw thecharges. In any event,the Board's Rules and Regulations,Section 102 9,explicitly state that,after commencement of the hearing and until the173 NLRB No. 49case has been transferred to the Board,a charge may be withdrawn onlyupon motion and with the consent of the Trial Examiner Since therequisitemotion was never made and the Trial Examiner neverconsented,the case remained open for the Trial Examiner's determina-tion.3The placards read as follows"Local 254, AFL-CIO on strike against UBM at this location for aliving wage "On May 21,the wording"UBM" on the picket placard was changed to"United Building Maintenance."4 SeeMoore Dry Dock Company,92 NLRB 5475Plumbers Local UnionNo. 519 (H.L. Robertson's Associates, Inc ,171 NLRB No.37. See alsoPainters District CouncilNo 38 (EdgewoodContracting Co ),153 NLRB 797 LOCAL 254,BLDG SERVICE EMPLOYEESdispute is of a primary nature would not be conclu-sive, but could be negated by other relevant evidencedisclosingRespondent Union's true objective to bethe enmeshment of neutral employers or employeesinto the dispute.' In this connection, the recordreveals that Buffum, Respondent Union's director oforganization,indicatedtoLechmere'smanager,Golden, that there would be picketing at Lechmerewithin 48 hours. When Golden asked whether Buffumwanted him to get rid of United, Buffum replied tothe effect that there were other cleaners available. Ina subsequent telephone conversation, Golden askedwhy Respondent Union's pickets had returned. Theprevious day,RespondentUnion had agreed toremove the pickets after being informed by Goldenthat United's day porter had been removed. Respon-dent Union's agent Sullivan replied that all United'semployees had not been removed and the picketingwould continue. This answer construed in the light ofthe previous conversation leaves little doubt that oneofRespondentUnion'sobjectives in picketingLechmere was to force Lechmere to cease doingbusiness with United.The secondary objective of the picketing is alsoevident from the character and quantity of thepicketing on Saturday, May 14. On that day, thenumber of pickets tripled and patrolled in such amanner that ingress and egress to and from Lech-mere's entrance and parking lot were seriously im-paired, causing cars to back up on the street forseveral blocks, and making it necessary for Lechmereto request a police detail. The record reveals thatnone of United's employees was ever scheduled towork on Saturdays during the day at Lechmere.Although the record does not reveal whether theUnion had knowledge of this fact; there is surely noevidence that Respondents believed United wouldhavemoreemployees than usual at Lechmere on thatday.'We deem it significant that Respondent Unionchose to exert its greatest pressure on this day, aSaturday, whenLechmerewould be expected to bethe busiest, and in a manner that would have thegreatest effect on Lechmere-blocking of its entrancesand exits. In our view, the character of RespondentUnion's picketing on this occasion, in combinationwith the aforementioned conversations, clearly indi-cates that the picketing at Lechmere was designed toput pressure on Lechmere with the proscribed objec-tive of forcing Lechmere to cease doing business withUnited. Thus, we conclude that the foregoing conver-sationsconstituteunlawful threats and that the6 Carpenters Local Union No. 944 (Gulf Construction Company),159 NLRB 563,Local 895, Int'l Brotherhood of Teamsters (EasternNew York Construction Employers,Inc ),153 NLRB 993.7 As indicated,the only United employee that would work during281picketing itself represents unlawful coercion andrestraint within the meaning of Section 8(b)(4)(ii)(B).We do not adopt the Trial Examiner's findings thatRespondent Union violated Section 8(b)(4)(ii)(B) byitspicketing of the Brookline and Chelsea Hospitalsand by making certain threats to Honeywell, Inc., andAmerican Science and Engineering Company. Whilean agent of the Respondent Union called the abovecustomers of United and asked whether any ofUnited's employees performed services at these loca-tions, and, in some cases, indicated there might bepicketing, these conversations could, on their face,reasonably be construed as an effort to ascertainwhether the primary employer or its employees wereengaged in normal operations at the sites and times ofthe picketing. The record shows little else, exceptthere is a stipulation that picketing occurred intermit-tently during the period of May 11 through May 26of 1966 at the Brookline and Chelsea Hospitals. AtBrookline Hospital, the only location as to whichthere is evidence on this point, the testimony showsthat the Union had reasonable cause to believe thatemployees of United were present at all times duringthe picketing, indicating probable compliance withtheMoore Dry Dockstandards. In our opinion, theevidence is insufficient to establish a violation of8(b)(4)(h)(B)with regard to the Brookline andChelseaHospitals,Honeywell, Inc., and AmericanScience and Engineering Company, and the complaintis dismissed as to these alleged violations.2.The Trial Examiner found that the picketing ofUnited's customers neither induced nor encouragednor was intended to induce or encourage the employ-ees of the picketed customers of United to engage instrikesor refusals to perform services for theirrespective employers.We agree. The evidence indi-cates that, at Lechmere, the only location as to whichthere is specific evidence concerning the picketing,the picketing was aimed at the customers rather thanthe employees of Lechmere. There is no evidence of awork stoppage or any inducement of employeesexcept for the picketing itself.' No unlawful objecthas been found with regard to the picketing ofUnited's other customers. We therefore dismiss thecomplaint insofar as it alleges violations of Section8(b)(4)(ii)(B).3.We shall revise the Order recommended by theTrialExaminer, deleting specific reference to cus-tomers of United other than Lechmere. In thecircumstances of this case, where only one customerof United has been found to have been unlawfullyany day was the day porter, and the Respondents had been informed ofhis removal.8 SeeMinneapolis House Furnishing Co ,132 NLRB 40. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicketed, we do not believe an order prohibiting allsecondary picketing, regardless of the primary em-ployer, is warranted.9We shall, however, in accor-dancewith normal Board practice, prohibit thepicketing of any other secondary employers where anobject is to force or require them to cease doingbusiness with United 10ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that RespondentUnion, Local 254, Building Service Employees Inter-national Union, AFL-CIO, its officers, agents, andrepresentatives,includingRespondentEldridgeBuffum, shall:1.Cease and desist from threatening, coercing, or,restraining Lechmere Tire and Sales d/b/a LechmereSales, or any other employer or person engaged incommerce or in an industry affecting commerce,where an object thereof is to force or require them tocease doing business with United Building Mainte-nance Corp.2.Take the following affirmative action to effectu-ate the purposes and policies of the Act:(a) Post at Respondent Local 254's business of-fices and meeting halls copies of the attached noticemarked "Appendix."11 Copies of said notice, onforms provided by the Regional Director for Region1, after being duly signed by Respondent Local 254,or its authorized representative, and by RespondentBuffum, shall be posted immediately upon receiptthereof, and be maintained by them for 60 consecu-tive days thereafter, in conspicuous places, includingallplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dents to insure that said notices are not altered,defaced, or covered by any other material.(b) Sign and mail copies of said notice to theRegionalDirector for Region 1 for posting byLechmere Tire and Sales d/b/a Lechmere Sales, if it iswilling, at its facilities where picketed and threatened.(c)Notify the Regional Director for Region 1, inwriting, within 10 days from the date of this Order,what steps Respondents have taken to complyherewith.MEMBER FANNING, concurring.While I agree with my colleagues' finding that Re-spondent violated Section 8(b)(4)(ii)(B) of the Act byitspicketing at the premises of Lechmere Sales, I donot adopt their view that a finding of an illegalsecondary object may be predicated upon evidenceunrelated to the picketing itself.12 My conclusion isinstead based upon evidence that in the circum-stances, here present, Respondent chose to conductitspicketing at times best suited to achieving themaximum impact upon the secondary employer,Lechmere Sales, even though Respondent was fullyaware of the fact that the employees of the primaryemployer, United, were not regularly scheduled towork during these hours and in fact were not presenton the jobsite when the picketing was being conduc-ted. By picketing in such a manner, Respondent hasinmy judgment failed to comply with the Board'sMoore Dry Dock"requirements for legitimate com-mon situs picketing and, accordingly, it must be heldaccountable for the impact such conduct had uponthe secondary employer, Lechmere Sales. In all otherrespects, I adopt the views expressed by my col-leagues in this Decision.9 Board MemberZagora would,inaccordance with theGeneralCounsel's exceptions,change the Recommended Order by adding "anyother employer"in addition to United Budding Maintenance Corp asthe object of RespondentUnion's illegal activityRespondentUnion hasengaged in similar conduct found in violationof Section8(b)(4)(u)(B)of the Act in Local254,Building Service InternationalUnion(UniversityCleaningCo),151NLRB 341, enfd. 359 F 2d 289Although normallyone additional violation might not justify such abroad order,the Respondent Union was adjudged in civil contempt onApril 10, 1967, by the UnitedStates Courtof Appeals for the FirstCircuit, for violating itsorder.N.L.R.B. v. Local 254Building ServiceEmployees,376 F.2d 131 (C.A. 1). In MemberZagoria's opinion, thenecessityof the contempt proceedings inUniversityCleaning Codemonstrates a contemptuous disregard for Section 8(b)(4)(n)(B) of theAct justifyingthe broad order.10 International Brotherhoodof ElectricWorkers v N.L.R.B.,341U.S 694(1951) See alsoPlasterers'Protectiveand BenevolentSociety(Royal RinBuilders),158 NLRB 1608, 161911 In the event that this Order is enforced by a decree of a UnitedStates Courtof Appeals,there shall be substituted for the words "aDecision and Order"the words "a Decree of the United States Court ofAppeals Enforcing an Order."12 See my separate statements of position inGeneralTelephoneCompany of California,151NLRB 1490, fn. 4, andNorthernCaliforniaDistrict Council(Joseph's Landscaping Service),154 NLRB 1384, in. 3.13 Sailors'Union of the Pacific (Moore Dry Dock Company), 92NLRB 547.APPENDIXNOTICE TO ALL MEMBERSPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepoliciesof the National Labor Relations Act, asamended, we hereby notify our members thatWE WILL NOT threaten, restrain, or coerce LechmereTire and Sales d/b/a Lechmere Sales, or any otheremployer or person engaged in commerce or in anindustry affecting commerce, where an objectthereof is to force or require them to cease doingbusiness with United Building Maintenance Corp.LOCAL 254,BUILDINGSERVICE EMPLOYEESINTERNATIONAL UNION,AFL-CIO(Labor Organization) LOCAL 254,BLDG SERVICE EMPLOYEES283DatedBy(Representative)(Title)ELDRIDGE BUFFUMDatedBy(Business Agent)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicate directlywith the Board's RegionalOffice,20thFloor,JohnF.Kennedy FederalBuilding, Cambridge & New Sudbury Streets, Boston,Massachusetts, 02203 Telephone 617-223-3300.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE C ASEWILLIAM W. KAPELL, Trial Examiner. This matter, a pro-ceeding under Section 10(b) of the National Labor RelationsAct, as amended, herein called the Act, was heard at Boston,Massachusetts, on June 24, 1966,i with all parties exceptUnited Building Maintenance Corporation, one of the ChargingParties, participating pursuant to due notice upon a complaintissued by the General Counsel on June 8,2 alleging violationsof Section 8(b)(4)(i) and (u)(B) by Local 254, Building ServiceEmployees International Union, AFL-CIO and its businessagent, Eldridge Buffum, hereafter collectively referred to asRespondents.The complaint, in substance, alleges that Respondents bythreats to and picketing of Lechmere and other namedcustomers of United, engaged in or induced or encouragedemployees of said employers to engage in strikes or refusals toperform services, and threatened, restrained, and coercedLechmere and other employer customers of United, all with anobject of forcing or requiring Lechmere and other customersof United to cease doing business with United in violation ofSection 8(b)(4)(i) and (ii)(B) of the Act Respondents in theirduly filed answer denied engaging in the charged violations,and affirmatively alleged that Respondent Union has beenIAll dates hereafter refer to the year 1966 unless otherwise noted.2 Based upon a charge and an amended charge filed in Case1-CC-503 on May 10 and 11, respectively, by UnitedBuildingMaintenanceCorp.,hereafter referred to as United,and a charge filed inCase 1-CC-504 by Lechmere Tire and Sales d/b/a Lechmere Sales,hereafter called Lechmere.3 The long delay in issuing this decision was brought by thefollowing circumstances:Shortly after the hearing was concluded theChief Trial Examiner of the Board was requested by the GeneralCounsel to suspend further processing of the proceeding pending thesubmission of a joint motion to the Trial Examiner to approvewithdrawal by the Regional Director of the charges filed hereinfollowing settlement negotiations.Although said motion was submittedto counsel for Respondents for his concurrence on September 13 it wasnever returned to the General Counsel. On May 23 and 25, 1967,respectively,theRegionalDirector revoked his approval of thewithdrawal request previously granted in the cases herein. In a motionfiled on May 24, 1967, and amended on June 20, General Counselmoved forthe issuance of a decisionby the TrialExaminer,and alsoengaged in lawfully publicizing a labor dispute with Unitedpursuant to Section 8 of the Act and the First Amendment ofthe Constitution.All parties were afforded full opportunity to be heard, tointroduce relevant evidence, to present oral argument, and tofilebriefs.Thereafter,General Counsel and Respondentssubmitted briefs which have been duly considered. Upon theentire record in the case, and from my observation of thewitnesses, I make the following.3FINDINGS OF FACT1.COMMERCEUnited, a Massachusetts corporation with its principal placeof business in Boston, Massachusetts, is engaged in providingrubbish removal, cleaning, and porter services for variouscustomers located in the greater Boston area as well as in theState of New Hampshire. United annually performs services inthe State of New Hampshire for which it receives compensa-tion in excess of $50,000Lechmere, the operator of two retail department stores,one of which is located at Cambridge and the other atDedham, Massachusetts, has annual sales in excess of $500,000and annually purchases and receives large quantities ofmanufactured products which are transported in interstatecommerce from and through various States of the UnitedStates other than the Commonwealth of Massachusetts.Ifind that United and Lechmere are employers engaged incommerce or in an industry affecting commerce within themeaning of Sections 2(6) and (7) and 8(b)(4) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondents admit, and I find, that at all tunes materialherein, Respondent Union has been a labor organization withinthe meaning of Section 2(5) of the Act, and that RespondentBuffum has been an agent of said labor organization.III.THE UNFAIR LABOR PRACTICESA. BackgroundAt all times material herein, United has been engaged inproviding cleaning services to the following, among others:Lechmere at its store in Cambridge, Brookline Hospital atBrookline; Chelsea Memorial Hospital at Chelsea, Honeywell,requested leave to file a supplemental brief to cite the decision of theUnitedStatesCourt of Appeals for the First Circuit, adjudgingRespondent Union in civil contempt on April 10, 1967 (376 F.2d 131),for violating its order enforcing a Board order in which the Union wasfound in violation of Section 8(b)(4)(ii)(B) of the Act against employersnot involved herein. In view of the contempt adjudication and therequested findings of violation in the instant cases,the General Counselseeks a broad form order herein. Respondents opposed the motion onthe ground that the parties had adjusted the matter herein and thecharges had been withdrawn,and that the citation of the contemptadjudication is an attempt to introduce evidence after the hearing hereinhad been closed. Inasmuch as Respondents failed to consumate theirsettlement arrangements, I find that the matter herein has not beendisposed of and remains open for determination.I find further that it isunnecessary for General Counsel to supplement his brief to include theaforementioned contempt adjudication citation because administrativenotice may be taken thereof. The motion otherwise is disposed of asindicated herein. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDInc.,atBrighton; and American Science and EngineeringCompany at Cambridge, all in Massachusetts.At all times material herein, Respondent Union has beenengaged in a labor dispute with United, which began shortlyprior to the events which are related hereafter, when theformer collective-bargaining agreement in effect between Uni-ted and the Union expired, and the parties were unable toagree upon a renewal thereof. The Union admitted that it wasnot directly involved in a labor dispute with any of thecustomers of United.B.The Incidents Giving Rise to theAlleged ViolationsOn or about May 6 Respondent Buffum, the Union'sdirectoroforganization,telephonedHenryGolden,Lechmere's manager, advised him of the labor dispute betweenUnited and the Union, and informed him that the executiveboard of the Union was going to meet soon to determinewhich locations of United's customers would be picketed. Ator about the same time Buffum also telephoned AmericanScience and Engineering and Honeywell, Inc., and advisedthem to the same effect. On or about May 9, Buffum visitedLechmere's Cambridge store and in a discussion with CharlesMurray, the assistant store manager, inquired as to the statusof United's employees who might be working at that time atthe store. Buffum then informed Murray that a strike vote hadbeen taken by his Union against United, that investigatingcommittees had been appointed by the Union's executiveboard to investigate the locations where United was per-forming services, and that the executive board would thendetermine which locations would be picketed. On or aboutMay 10, Buffum spoke again with Golden by telephone andinformed him that there would be picketing within 48 hours.When Golden asked whether Buffum wanted him to get rid ofU.B.M. (United), Buffum replied to the effect that there wereother cleaners available.On May 11, pickets commencedpatrolling the sidewalk immediately adjoining the entrance toLechmere's Cambridge store carrying placards reading:Local 254, AFL-CIO on stakeagainst UBMat this locationfor a living wage4On May 11, John McMahon, assistant business agent ofRespondent Union, called representatives of Brookline Hospi-tal and Chelsea Memorial Hospital, advised them of the labordispute between the Union and United, and that the Unionwas going to strike and that its executive board woulddeterminewhich customer locations of United would bepicketed.The picketing at Lechmere on May 11 continued through-out the day and during that afternoon. According to thetestimony of Business Agent Sullivan of the Union, Goldentelephoned him and asked whether the picketing wouldcontinue if no porters from United were working there. WhenSullivan replied that the picketing would stop, Golden advisedhim that the day porter supplied by United was no longer inthe building. Sullivan thereupon stated that the pickets wouldbe removed, and they, in fact, left shortly thereafter.5 Thenext day Golden called back to state that the picketing hadbeen resumed and asked why. Sullivan replied, "You advisedme that there were no longer... any employees of U.B.M.there,and Itold you that as long as there were no U.B.M.employees there we wouldn't picket you," to which Goldenresponded that he meant that there were no longer any dayemployees. Sullivan then stated that this was not his under-standing and that they would continue to picket.6Jerry Dorman, the porter employee of United, worked atLechmere's Cambridge store until May 12.7 He then wasassigned to work at Brookline Hospital starting on May 13.Thereafter, he continued to work there and at other customerlocationsofUnited, but never returned to Lechmere'sSubsequent to Dorman's transfer, Lechmere performed theporter services with its own employees. However, United'semployees continued to perform cleaning services at Lechmerefrom 9:30 p.m. to 1 a.m. Lechmere's remainedopen forbusiness until 9 p.m.The picketing occurred from 9 a.m. until 2 to 4 in theafternoon, with two or four pickets except that on Saturday,May 14, there were three times the number of pickets present,who patrolled the entrance to Lechmere's in such manner thatingress and egress to and from Lechmere's entrance andparking lot was seriously impeded, causing cars to back up onthe street for several blocks. As a result, John Grant,Lechmere's supervisor of security and guards and parkingattendants, requested and received a police detail from theCity of Cambridge Police Department to expedite the passageof cars to and from Lechmere's parking lot. With policeassistance, the picketing was changed so as not to obstruct theentrance to or exit from Lechmere's.The record also shows that United was assigned a stairwellatLechmere's Cambridge store where it kept its equipmentand cleaning supplies (mops, soap, etc.) used in performing itsservices, and that such equipment and supplies were deliveredto the store's receiving clerks by United's truck or by a regulardelivery carrier. United also supplied trash removal services aswell as cleaningservicesatBrookline Hospital, and its em-ployees performed services at the hospital from 8 30 a.m. to 9or 10 at night.C. ConclusionsRespondents deny committing any violations, and urgeseveral affirmative defenses. Particularly, Respondents contend4 It was stipulatedthat suchpicketing also began on May 11 atentrancesto BrooklineHospital and Chelsea MemorialHospital,as wellas at Lechmere,and continued intermittentlyuntil May 26 On May 21,thewording"UBM" on the picket placardwas changedto "UnitedBuilding Maintenance" As a resultof injunctionproceedingsbroughtby the Board in the UnitedStates DistrictCourt forMassachusetts, thepicketing was discontinued on May 26 pursuant to a stipulation enteredinto inthat proceeding.5 Golden, insubstance,corroboratedthis testimony.6 Golden testifiedthat in this conversation,Sullivan accused him ofreneging after, he, Golden, stated that he hadmeant "porters"and notother employees of Unitedin the preceding day's conversation. Inappraising the contradictory testimony of Sullivan,Icredithistestimony relating to his conversation on May 11 to the effect that theremoval of the porter would terminate the picketing.7 On that day, Glickman, a representative of Lechmere,advisedJohn McMahon,the Union's assistant business agent, that Lechmere haddispensed with the services of the day porter.8 The porters supplied to Lechmere by United performed theirregular routine services, but were also subject to orders from Lechmerewith respect to emergency work such as cleaning up spilled liquids orbroken glass.Although Lechmere's contract with United provided fortwo day porters, only one, Dorman,was involved at all tunes materialherein, the other being out on sick leave. LOCAL254, BLDG SERVICE EMPLOYEES285that consumer or publicity picketing of customers of United isprotected by the First Amendment to the Federal Constitutionand is permissible under the decisions in theTree FruitsandServettecases.9 I find that reliance on these cases is misplaced.In theTree Fruitscase the court held that picketing which isused merely to persuade customers not to purchase a productof the primary employer is closely confined to the primarydispute and is not unlawful. The picketing herein was notsufficiently identified with a primary product (or a service) tobe considered as an attempt "to persuade customers not tobuy a struck product."1 0 "[I] t was aimed at the neutralpremises generally, and therefore did `threaten, restrain andcoerce' the neutral employers within the meaning of Section8(b)(4)(n)(B) of the Act."i i Moreover, Respondents failed totake reasonable precautions to meet theTreeFruitsre-quirement that the picketing have a reasonable direct impacton the primary employer and not be designed to inflict generaleconomic injury on the business of the neutrals.1 2 Or, as theTenth Circuit Court of Appeals stated inN.L.R B v. BuildingService Employees International Union, Local No 105 [Indus-trial Janitorial Services, Inc.],367 F.2d 227, enfg. 151 NLRB1424 (a case strikingly similar to the instant case involvingcleaning services performed for a bank)Broadly stated, the evil to which the 8(b)(4) amendments[the1959 amendments to the Act] are directed issecondary union activity which does not encompass somedirect action against the primary antagonist....The court stated further in distinguishing theTree Fruitscasethat "the picketing did not follow a product (or service) so asto continue as a primary dispute, but was specifically divorcedfrom the primary employees' activities and thrust directly atthe Bank's physical properties, its employees and customers,and during banking hours...."In the instant case, the object of the picketing was to forceor require Lechmere, and Brookline and ChelseaMemorialHospitals to cease doing business with United. The pre-picketing conversations with these customers of United con-tained threats of picketing, either specifically or inferentially,which buttress that conclusion, especially with respect toLechmere, when Buffum clearly indicated to Manager Goldenthatother cleaners were available in response to Golden'sinquiry as to whether he should get rid of United. SeeUniversityCleaningCo.,13where Respondent Union wasinvolved in similar conduct against other employers in connec-tion with its labor dispute with University Cleaning Co.Although there is no evidence indicating picketing byRespondent Union at Honeywell, Inc., and American Scienceand Engineering Company, the conversations between theUnion's agents and representatives of those customers ofUnited contained veiled prospective threats to picket thembecause they were doing business with United. I find that suchthreats also constituted coercion of neutral employers withinthe meaning of and in violation of Section 8(b)(4)(ii)(B).14Ifind, however, contrary to the contention of GeneralCounsel, that the picketing neither induced or encouraged norwas intended to inrTuce or encourage the employees of thepicketed customers of United to engage in strikes or refusals toperform services for their respective employers. 15 In con-formance with the result reached inUniversity Cleaning, supra,under substantially similar circumstances, I conclude thatRespondents did not violate Section 8(b)(4)(u)(B), and shallrecommend the dismissal of the complaint insofar as it allegesviolation of that subsection of the Act.D Other Defenses Raised byRespondentsRespondents also urged in defense of their conduct that theoperations of United and its customers are tied in or integratedbecause of the inherent nature of the services performed byUnited. Therefore, it is contended, presumably, that actiontaken against United's customers is, in effect, action takenagainst United. I find no merit in this contention. The record isbarren of any evidence indicating that the usual factorsestablishing integration between businesses is present herein.Thus, there is no evidence of interchange of employees,common ownership, common management or control,16 orsimilarity of work, the usual indicla of integration. I find thatthere was nothing more than the usual business interrelation-shipexistingbetween Lechmere, a purchaser of cleaningservices, or the other customers of United involved herein, andUnited, a supplier of such services. Their respective operationswere entirely different and unrelated. United performed nowork on or enhanced in any manner the products ormerchandise sold by Lechmere.Ialso find no merit in Respondents' contention that theiractivities, insofar as Lechmere was involved, were protectedunder the Act under the "ally" doctrine Under this doctrinean employer who undertakes to perform work for a struckemployer, which would ordinarily be done by the strikingemployees, allies himself with the struck employer and may bepicketed in the same manner as the struck employer., 7Presumably, this reference is to the day-porter work whichLechmere began performing with its own employees afterUnited's porter left. In support of their position, RespondentsciteBrewery Workers Union No. 8 (Bert P. Williams, Inc ), 148NLRB 728. That case is clearly distinguishable in that therethe struck primary employer engaged another company toperform the delivery services which it previously performed. In9N.L.R.B. v. Fruit and Vegetable Packers & Warehousemen, Local760 [TreeFruits Labor Relations Committee,Inc.],377 U.S. 58;N.L.R.B v Servette,Inc., 377U.S. 4610Tree Fruits,supra, p. 7211Laundry Dry Cleaners&Dye HouseWorkers, Local No.259(Morrison's of San Diego,Inc),164 NLRB No. 55.12Laundry Dry Cleaners&Dye Workers, supra13 151 NLRB 341, enfd. 359 F.2d 289(C.A. 1).14 SeeBuilding Service Employees,International Union,Local No.29, (Columbus Services of Pittsburgh,Inc.),163 NLRB No. 128.15 Nor is there any evidence to show that the picketing resulted inanywork stoppages or refusals to perform services by secondaryemployees.16 The minor nature and extent of the supervisory control exercisedby Lechmereover United's day porter in emergency situations hardlysuffices to establish the joint or common control envisaged in integratedoperationsNor does the use of a stairwell at Lechmere's to storeUnited's equipment and supplies or the receipt of such supplies byLechmere's receiving department demonstrate integration of operations.They wereonly conveniences granted to United in the performance ofits services.17 SeeN L.R.B. v Business Machine andOffice Appliance Mech-anicsConferenceBoard,Local459 (Royal Typewriter Co.),228 F.2d553 (C.A 2). 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe instant case, United, the struck employer, did not engageany other cleaner to perform services on its behalf forLechmere. Lechmere merely discontinued United's day porter,and thereafter performed the services with its own employees.If Lechmere had subcontracted its day-porter work to anothercleaner not involved in a labor dispute with RespondentUnion, that subcontractor would not have become "allied"with United within the meaning of the "ally" doctrine. Itwould follow that if Lechmere performed the work with itsown employees its position with respect to the "ally" doctrinewould be no different than its agent or subcontractor whoperformed such work.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and uponthe entire record in these cases, I make the followingconclusions of law1.United and Lechmere are employers engaged in com-merce within the meaning of Sections 2(6) and (7) and 8(b)(4)of the Act.2.By threatening, coercing, and restraining Lechmere,BrooklineHospital,ChelseaMemorial Hospital, Honeywell,Inc., and American Science and Engineering Company, with anobject of forcing of requiring them to cease doing businesswithUnited,Respondents have engaged in unfair laborpractices in violation of Section 8(b)(4)(ii)(B) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices [affecting commerce] within the meaning of Section2(6) and (7) of the Act.4.Respondents have not engaged in other unfair laborpractices alleged in the complaint.THE REMEDYHaving found that Respondents violated Section 8(b)(4)(ii)(B) of the Act, I shall recommend that they be ordered tocease and desist therefrom and to take certain action desig-nated to effectuate the policies of the Act. In view of thesimilar violations heretofore found to have been committed byRespondent Union in theUniversity Cleaning Co.case,supra,and the recent decree,supra,of the Court of Appeals for theFirst Circuit adjudging Respondent Union in civil contempt ofits enforcement order issued in that case, I shall recommend anorder restraining Respondents from engaging in similar viola-tion against any neutral employer. Inasmuch as the recordaffords no basis to suspect that Respondents will violate otherprovisions of the Act, I will deny the General Counsel's requestfor a broad form order enjoining all unlawful action. SeeN.L R.B. v. Express Publishing Company,312 U.S. 426, 433,where the Court stated'Itwould seem equally clear that the authority conferred onthe Board to restrain the practice which it has found theemployer to have committed is not an authority to restraingenerally all other unlawful practices which it has neitherfound to have been pursued nor persuasively to be relatedto the proven unlawful conduct.[RecommendedOrder omittedfrom publication.]